510 F.2d 1093
UNITED STATES of America, Appellee,v.Edmond Bruce NOLAND, Jr., Appellant.
No. 74--1418.
United States Court of Appeals,Fourth Circuit.
Argued Jan. 9, 1975.Decided Feb. 10, 1975.

J. Ronald Lynch, Alexandria, Va., and Joseph Kartiganer, New York City (T. Brooke Howard and Howard, Stevens, Lynch, Cake & Howard, Alexandra, Va., on brief), for appellant.
Frank W. Dunham, Jr., Asst. U.S. Atty.  (Brian P. Gettings, U.S. Atty., and Justin W. Williams, Asst. U.S. Atty., on brief), for appellee.
Before RUSSELL, FIELD and WIDENER, Circuit Judges.
PER CURIAM:


1
After pleading guilty to a charge of bank robbery, 18 U.S.C. § 2113(a), Edmond Bruce Noland, Jr. was sentenced to a term of imprisonment for fifteen years.  On appeal, Noland contends that his sentence should be vacated on the ground that the District Court abused its discretion in not sentencing him under the provisions of the Young Adult Offenders Act, 18 U.S.C. § 4209.  We affirm.


2
At the time of his plea of guilty, Noland was twenty-five years of age and thus eligible for liberal treatment as a Young Adult Offender.  Sentencing under the provisions of that Act is within the discretion of the District Judge, depending on whether, in his opinion, the defendant would benefit from treatment under the Youth Corrections Act, 18 U.S.C. § 5005 et seq. Our review of this sentencing decision is limited to ascertaining 'whether there has indeed been an exercise of discretion.'  United States v. Wilson (4th Cir. 1971) 450 F.2d 495, 498.


3
It is unnecessary to hold in this case that the sentencing judge must explicitly state whether or not the defendant would benefit from sentencing as a Young Adult Offender for here the District Judge specifically considered the provisions of the Act and found that Noland would not benefit from the treatment provided thereunder.  Such a finding does not require a statement of supporting reasons.  See Dorszynski v. United States, 418 U.S. 424, 94 S.Ct. 3042, 41 L.Ed. 855, 1974; Cox v. United States (4th Cir. 1973) 473 F.2d 334, cert. denied 414 U.S. 869, 94 S.Ct. 183, 38 L.Ed.2d 116.


4
Having determined that the District Judge exercised discretion in the sentencing process, we reject as meritless Noland's remaining contention that the fifteen year sentence for bank robbery was mechanically imposed.  Accordingly, the judgment of conviction and sentence of appellant Noland is affirmed.


5
Affirmed.